For the purpose of clarification of our order of June 16, 1933, denying defendant in error's petition for rehearing it is ordered that said order entered June 16, 1933, be amended so as to read as follows:
"Nothing in the opinion heretofore filed in this cause is to be construed as prohibiting the amendment of the alternative writ, upon proper motion, to present any other issues of law or fact deemed essential to the protection and enforcement of any right relator may have in the premises, nor as denying to respondents to the alternative writ, if any amendment of same be allowed, the right to attack by appropriate procedure, the legal sufficiency of any such amended alternative writ, nor as denying the right of *Page 130 
respondents, if they be so advised, to make appropriate amended or additional answer or return to alternative writ as amended, nor as denying the right of any of the parties hereto, either the relator or the respondents, from the right to the trial in an orderly procedural way, of any issues raised by any amendment to the alternative writ or any answer or response thereto. Rehearing denied."
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.